Citation Nr: 1816562	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  12-11 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Whether the reduction of the evaluation for chronic lumbosacral strain without radiculopathy from 40 percent to10 percent was proper.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.A. Williams, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from March 1993 to May 2001.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which reduced the Veteran's disability evaluation for chronic lumbosacral strain from 40 percent to 10 percent.


FINDING OF FACT

At the time of the reduction in rating for chronic lumbosacral strain, the evidence did not show improvement.


CONCLUSION OF LAW

The reduction in the evaluation for chronic lumbosacral strain from 40 percent to 10 was improper.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.105(e), 3.344, 4.71a, Diagnostic Code 5257 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C. § 1155; 
38 C.F.R. Part 4.

Under the rating schedule, chronic lumbosacral strain is to be rated either under the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, DC 5237. 

The General Rating Formula for Diseases and Injuries of the Spine provides that, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.  A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is assigned for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (for DCs 5235 to 5243). 

The criteria also include the following provisions: 

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 

Note (2): For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note (4): Round each range of motion measurement to the nearest five degrees. 

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability. 

Normal ROM for the thoracolumbar spine is 0 to 90 degrees on forward flexion, and 0 to 30 degrees in all other planes.  See 38 C.F.R. § 4.71a, Plate V.

When reduction in the evaluation of a service-connected disability is contemplated and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his latest address of record of the contemplated action and furnished detailed reasons therefor.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  38 C.F.R. § 3.105(e).

In addition, 38 C.F.R. § 3.344 provides that rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  It is essential that the entire record of examination and the medical-industrial history be reviewed to ascertain whether the recent examination is full and complete, including all special examinations indicated as a result of general examination and the entire case history.  

Examinations which are less thorough than those on which payments were originally based will not be used as a basis for reduction.  Ratings for diseases subject to temporary or episodic improvement will not be reduced on the basis of any one examination, except in those instances where all of the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Moreover, where material improvement in the physical or mental condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a).

However, the provisions of 38 C.F.R. § 3.344(c) specify that the above considerations are required for ratings which have continued for long periods at the same level (five years or more), and do not apply to disabilities which have not become stabilized and are likely to improve.  Therefore, reexaminations disclosing improvement, physical or mental, in these disabilities will warrant a reduction in rating.  38 C.F.R. § 3.344.

In the present case, the 40 percent rating was in effect from December 6, 2006, to January 1, 2010-less than five years prior to the rating reduction.  Thus, various provisions of 38 C.F.R. § 3.344 pertaining to stabilization of disability ratings do not apply, and reexamination disclosing improvement will warrant a rating reduction.  38 C.F.R. § 3.344(c).

Regardless of whether the disability rating has been in effect for at least 5 years, the Board must not only determine "that an improvement in a disability has actually occurred but also that improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work."  Brown v. Brown, 5 Vet. App. 413, 421 (1993).

Thus, it is well established that VA cannot reduce a veteran's disability evaluation without first finding, inter alia, that the service-connected disability has improved to the point that he or she is now better able to function under the ordinary conditions of life and work.  Murphy v. Shinseki, 26 Vet. App. 510, 517 (2014); Faust v. West, 13 Vet. App. 342, 349 (2000); Brown, 5 Vet. App. at 421.

During a February 2007 examination, the Veteran reported pain, stiffness, and limited movement due to his lumbar spine disability.  He reported constant localized pain that is aching in nature.  He reported pain occurred at a severity level of 9 out of 10.  He reported pain was elicited by physical activity and is relieved by medication and rest.  He reported that his lumbar spine condition does not cause incapacitation but causes trouble sitting, standing, walking, and laying down.  The examiner showed no evidence of radiating pain on movement.  Muscle spasm was absent and there as tenderness noted.  His straight leg raising test was negative bilaterally.  There was no ankylosis.  Range of motion testing showed forward flexion to 10 degrees with pain occurring at 10 degrees, extension to 10 degrees with pain occurring at 10 degrees, right lateral flexion to 10 degrees with pain at 10 degrees, left lateral rotation to 10 degrees with pain at 10 degrees, right rotation to 10 degrees, and left rotation to 10 degrees.  The joint function of then spine was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  Neurological testing was within normal limits.  X-ray findings were within normal limits. The examiner concluded that there was no change in the Veteran's diagnosis of chronic lumbosacral strain.  The functional impact included difficulty with prolonged sitting, standing, or walking, difficulty kneeling, bending, climbing, and lifting.  

The Veteran filed an increased rating claim for his service-connected lumbar spine condition.  He was afforded a VA examination in July 2008, which served as the basis for the proposed reduction.  The Veteran reported his lumbar pain had its onset after an injury in 1993.  He reported that his lumbar spine condition caused stiffness, visual disturbances, weakness, numbness, bladder complaints, bowel complaints, and erectile dysfunction.  He reported constant pain.  He described the pain as squeezing, aching, oppressing, sharp, and cramping.  He reported pain consistently at 8 out of 10.  Pain was often elicited by activity.  Although he experienced lumbar spine pain, he could function with medication.  His condition did not resulted in any incapacitation.  Regarding functional impairment, he described that his lumbar spine symptoms impact his mobility to perform daily activities due to pain.  

His posture and gait were within normal limits.  The examination showed no evidence of radiating pain on movement.  Muscle spasm was absent.  There was no tenderness noted and a negative straight leg tests bilaterally.  There was no ankylosis of the lumbar spine.  Range of motion testing showed flexion to 60 degrees with pain at 60 degrees, extension to 30 degrees with pain at 30 degrees, right lateral flexion at 30 degrees with pain at 30 degrees, left lateral flexion at 30 degrees with pain at 30 degrees, right rotation to 30 degrees with pain at 30 degrees, and left rotation to 30 degrees with pain at 30 degrees.  His combined range of motion was 210.  With repetitive use testing, functional motion was limited by pain.  A lumbar spine x-ray showed degenerative arthritis.   The examiner noted that the Veteran's lumbar spine diagnosis was changed from lumbosacral strain to arthritis.  The examiner reported there was subjective evidence of pain and objective evidence of reduced motion.  The neurological examination was within normal limits.  

Regarding functional impairment the examiner stated, "[t]he effect of the condition on [the Veteran's] usual occupation is substitute custodian [sic].  The effect of the condition on the claimant's daily activity is walking up and down ladders/pushing vacuum [sic]."  Notably, the examiner's statement regarding functional impairment is vague.  The examiner reported a change in the lumbar spine diagnosis from lumbar strain to arthritis, but did not indicate whether there had been an improvement in the Veteran's disability.  

The Veteran was afforded an additional VA examination in July 2009, during which he reported that problems with his lumbar spine had persisted since the 1993 car accident.  His symptoms included 3.5/10 constant, achy pain bilaterally above the belt line at the lower back.  He reported that it increases in intensity to 7/10 every day as the day progresses.  He reports the pain gets better with rest and worse with activity.  He reported flare-ups of increased pain intensity 3 to 4 times a week.  He reported taking 800 mg of ibuprofen by mouth, three times a day, and an occasional Tylenol.  

He reported that he is able to perform all activities of daily living without difficulty.  However, he is limited in his mobility to leave the bed or couch when he has flare-ups.  He also reported that this affects his sleep because he wakes up at night with back pain.  He reported feeling that he gets unsteady later in the day with increased fatigability.  He denied a history of frequent falls.  He also denied a history of trauma, injury or surgery to the lower back since separation.  

Regarding functional impact of his symptoms, the Veteran reported his usual occupation was not affected because he was unemployed.  He reported he is unable to drive for more than one or two hours at a time.  Regarding recreational activities he reported he is no longer able to play baseball, skateboard, and bike, which he participated in prior to his injury.  The examiner indicated that he is unable to comment on the change in the Veteran's ability to perform recreation activities, because he did not have access to the claims file.  

A physical inspection of the lumbar spine was within normal limits.  There was no point tenderness.  His limbs, posture and gait, position over the head, curvature of the spine, and symmetry were all normal.  Range of motion testing showed forward flexion to 75 degrees, extension to 30 degrees, left lateral flexion to 40 degrees, right lateral flexion to 40 degrees, left lateral rotation to 30 degrees, and right lateral rotation to 30 degrees.  In all six assessments of range of motion, the Veteran complained of pain at the very end of each range.  There was no additional loss of range of motion with repetitive use testing.  He did not describe any increased fatigability, weakness, lack of endurance, or incoordination with subsequent repetitions.  There was no muscle spasm shown.  Sensory and motor examinations were within normal limits.  There was no evidence of atrophy or decreased strength.  

The examiner provided a diagnosis of chronic lumbosacral strain.  Notably, the examiner indicated that the Veteran's claim file was not available for review in conjunction with the physical examination.  The Board notes that without review of the Veteran's medical history the examiner could not have a full disability picture to determine whether the lumbar spine condition improved.  As such, the examination is afforded limited probative value.    

The Veteran underwent an additional VA examination in October 2013.  The examiner checked the box at the end of the examination report to indicate that he did not review the Veteran's entire claim file, but reported reviewing his VA treatment records. 

During the examination, the Veteran reported continuing back pain after service although he worked in oil fields, worked in sales, drove a truck, and worked in a surf shop.  He reported he currently works restoring furniture.  He reported that his back pain increases with use requiring him to pace himself.  He further reported that his pain is worse in the morning and better during the day.  The examiner noted that there was no back listed on the Veteran's current VA problem list until 2009.  

The Veteran reported flare ups.  Range of motion testing showed flexion to 20 degrees with pain beginning at 20 degrees, extension to 10 degrees with pain beginning at 10 degrees, right lateral flexion to 20 degrees with pain beginning at 20 degrees, left lateral flexion to 20 degrees with pain beginning at 20 degrees, right lateral rotation to 30 degrees with pain beginning at 30 degrees, and left lateral rotation to 30 degrees with pain beginning at 30 degrees.  The Veteran did not show additional loss of motion with repetitive use testing.  There was no evidence of localized tenderness or pain to palpation.  The examination showed guarding/muscle spasm, which did not result in abnormal gait or spinal contour.  The Veteran had full 5/5 muscle strength.  Muscle atrophy was not shown.  Reflex and sensory examinations were normal.  The examination was negative for radiculopathy.  The examiner indicated that imaging studies were performed but that arthritis was not documented.  He further explained, "[a]n old x-ray did not show arthritis as [the Veteran] is rated for chronic lumbar strain and although a more current x-ray could show degenerative disc disease/degenerative joint disease, such would not be attributed to his in-service strain as there would be aging and the like, not probative and thus with no red flags, no new x-ray taken."  Regarding functional impact the examiner reported that based on a physical examination and interview with the Veteran could do sedentary work and could do physical work at a moderate level. 

The examiner further reported that the Veteran was able to bend his back to 60 degrees when removing his shoes but on the formal exam was only able to complete forward flexion to 30 degrees.  Likewise, when he was sitting he could tilt about twice as much as the 20 degrees noted in the formal examination and thus the examiner concluded that there are non-physiological factors effecting the formal performance meaning that what he is able to do and what he is willing to do is different.  

An April 2014 VA treatment note states that the Veteran's lumbar sprain was stable.  

The Veteran underwent an additional VA examination in November 2016.  The examiner reviewed the entire claims file.  The Veteran reported that he has never had any back surgery, nerve blocks, or TENS units for his back and has not had physical therapy since the original injury in 1993.  He also has not had and magnetic resonance imaging or computed tomography tests on his back.  

He reported experiencing more back pain since his October 2013 VA examination.  Specifically, he reported that he has a pain score of 5 to 6 of 10 at the lowest from the time he wakes up until late afternoon when it increases to about 7 or 8.  He reported working full time as a pest control technician where he drives and walks frequently.  He uses ibuprofen while working and takes 15 mg of morphine as needed.  In an average week, he takes morphine 4 times.  In addition, he uses a heating pad or icy hot pads 1 to 2 times a week.  His pain was achy in nature and located at the level of his belt line extending from the left to right hips.  He reported no focal pain at the spine.  He reported increased pain with sitting more than 1 hour or standing more than 20 minutes.  He denied experiencing pain shooting down either leg.  

The Veteran reported that as a result of pain, he reported that he is limited with respect to bending at the hip.  He reported he no longer participates in sporting activities like softball because of the pain afterwards.  He tries not to lift anything more than 50 pounds.  Range of motion testing showed forward flexion to 90 degrees, extension to 10 degrees, right lateral flexion to 15 degrees, left lateral flexion to 15 degrees, right lateral rotation to 15 degrees, and left lateral rotation to 15 degrees.  The Veteran showed pain with range of motion testing.  There was right paraspinous tenderness shown.  There was no additional loss of range of motion with repetitive-use testing.  There was no guarding or muscle spasm shown.  The Veteran had full 5/5 muscle strength.  There was no muscle atrophy shown.  Reflex and sensory examinations were within normal limits.  There was no radiculopathy or ankylosis shown.  

Imaging studies were negative for arthritis.  Regarding functional impact, the Veteran reported he was limited in what he can do because he cannot lift heavier equipment.  He is also slower because he has pain and increased fatigue.  He reported he cannot wear a backpack sprayer but has to use a smaller hand held sprayer to complete his work functions, which he has to refill more frequently.  

Based on the aforementioned medical records, the most probative evidence does not show an improvement in the Veteran's ability to function under the ordinary conditions of life and work due to his back disability.  The Veteran reported very similar symptoms during the February 2007 examination to those he reported at the later examinations.  There is also conflicting evidence among the available VA examinations as to whether the Veteran's lumbar spine shows arthritis.  Notably, the July 2008 VA examination, which was the basis for the proposed reduction showed a new diagnosis of lumbar spine arthritis, arguably indicative of a worsening in his lumbar spine condition.  In addition, the medical evidence shows that the Veteran continually relied on pain medication to deal with his lumbar spine condition with the nature of the medications increasing in strength and dosage throughout the appeal period.  The Veteran consistently reported continuous pain and limitation of motion due to his lumbar spine pain.  His testimony provides further evidence that there had not been an improvement under the ordinary conditions of life and work.  In sum, as the preponderance of the evidence does not indicate that an improvement in the Veteran's lumbar spine disability has actually occurred and that the improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  See Brown, 5 Vet. App. at 421.

Accordingly, the Board finds that the reduction was not proper and the 40 percent rating is restored.
ORDER

The reduction of the disability evaluation for chronic lumbar spine from 40 percent to 10 was improper.  The appeal is granted.  



____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals 
Department of Veterans Affairs


